DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
This communication is in response to the communication filed 9/19/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods for identifying and restricting items based on a medical condition of an individual. Specifically, the claims recites, obtaining the medical condition of the individual, obtaining characteristic of the plurality of items, comparing the characteristics of the plurality of items to a restriction associated with the medical condition, preventing the individual from obtaining the item of the plurality of items which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas because in this case, the claims involve a series of steps for determining which items to restrict an individual from using based on a medical condition, which is a form of managing behavior and interactions of people. See MPEP 2106.04. Moreover, the claims recite concepts relating to filtering, tracking, or organizing information to manage individual behavior. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims use a computer, natural language processing, memory, processing device, computer readable storage medium, processor. The claims merely use computer elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. 
The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the computer, memory, processing device, processor, and computer readable storage medium, interpreted as a non-transitory computer readable storage medium as per par. 96 of the specification, perform the steps of the claims and may be implemented in a well-known or conventional manner (specification par. 94-96). Natural language processing performs the step of obtaining or identifying a medical condition, and may be rule-based, machine learning based, or a hybrid (par. 41-42). Here, the obtaining step may also be performed by a processing system and not require natural language processing (par. 33, fig. 7), therefore the natural language processing is also interpreted as insignificant extra-solution activity.
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves identifying and restricting items based on a medical condition of an individual. The additional elements do not use the exception to affect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to restrict a patient from items instead of treating patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the computer processes of obtaining medical conditions, obtaining characteristics, comparing the characteristics, and making determinations based on the acquired data are all interpreted as receiving or sending information over a network and performing calculations to filter and compare data to determine a violation.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, utilizing the additional elements to perform the steps of the claims amount to no more than using computer devices to automate or implement the abstract idea of identifying and restricting items based on a medical condition of an individual. The use of any combination of computer technology to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. The claims do not provide additional limitations for analysis and address limitations of the abstract idea, which further describe responses to determining a violation, including notifying or recommending a substitute; where data may be obtained either payment methods or loyalty cards; and the natural language processing being rule-based or machine-learning based. The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above. The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of identifying and restricting items based on a medical condition of an individual. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Menczel et al. US2015/0132722 in view of Leifer et al. US2019/0228856.
As per claim 1, Menczel teaches 
a computer-implemented method for filtering a plurality of items based on a medical condition of an individual, the method comprising: (Menczel par. 104, 395, 397 teaches using a computer system with processors, memory, databases, computer-readable medium, and other hardware to support implementation of various embodiments including restricting particular foods that contain violating ingredients in allergens)
obtaining the medical condition of the individual based at least in part on a personal identifier associated with the individual, the medical condition being determined by performing…processing of medical information associated with the individual; (Menczel par. 307, 366-370 teaches receiving anatomical and health information and a health-related record of a user and a nutrition account for a user, interpreted as a personal identifier, which may include allergy records for a user)
obtaining characteristics of the plurality of items; (Menczel par. 42 teaches using sensors to track a content of food, interpreted as items, including calories, ingredients, protein, carbs, fats, sodium, vitamins, etc., interpreted as characteristics)
comparing the characteristics of the plurality of items to a restriction associated with the medical condition of the individual; and (Menczel par. 370 teaches analyzing dish content versus the user allergy record)
responsive to determining that at least one of the characteristics of the plurality of items violates the restriction associated with the medical condition of the individual, preventing the individual from obtaining the item of the plurality of items associated with the violation (Menczel par. 87, 370 teaches alerting the user if foods they are eating can be a danger or hazard to health; par. 104 teaches a strong feedback that may only be shut down by the user, interpreted as preventing, if a particular food has a violating ingredient)
Menczel par. 206 teaches tracking a restaurant menu and reading menu items, but it does not specifically teach the following limitations met by Leifer, performing natural language processing of medical information associated with the individual; (Leifer par. 21 teaches applying natural language processing to medical records associated with a user to extract health related goals, here health related goals are inferred from the medical records and may contain medical conditions)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Menczel to use natural language processing of user medical information as taught by Leifer with the motivation to improve food-related personalization to user needs (Leifer par. 4). Extracting health related goals from a user’s medical record with natural language processing may improve personalized food recommendations.
As per claim 2, Menczel and Leifer teach all the limitations of claim 1 and further teach responsive to determining that at least one of the characteristics of the plurality of items violates the one or more restrictions associated with the medical condition of the individual, notifying the individual of the violation (Menczel par. 87, 104, 370 teaches alerting the user if foods they are eating can be a danger or hazard to health).
As per claim 3, Menczel and Leifer teach all the limitations of claim 1 and further teach responsive to determining that at least one of the characteristics of the plurality of items violates the one or more restrictions associated with the medical condition of the individual, recommending a substitute item in lieu of the item associated with the violation (Leifer par. 19, 21-22, 30 teaches alternative meal options and item substitutions to meet user food related goals/preferences of avoiding allergens). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Menczel to recommend a substitute item as taught by Leifer with the motivation to improve food-related personalization to user needs (Leifer par. 4). The combination of references yields predictable results of providing feedback on alternative meal options and item substitutions based on allergies or any other dietary preferences.
As per claim 4, Menczel and Leifer teach all the limitations of claim 1 and further teach wherein the personal identifier associated with the individual is received from a form of payment associated with the individual (Menczel par. 367-370 teaches a nutritional account and nutritional credit card, where the card may be embedded in an existing financial credit card and store allergy information).
As per claim 5, Menczel and Leifer teach all the limitations of claim 1 and further teach wherein the personal identifier associated with the individual is received from a loyalty card associated with the individual (Menczel par. 149, 367-370 teaches a nutritional account and nutritional credit card, as stated above, which may be interpreted as a loyalty card since it may store restaurant food information).
As per claim 6, Menczel and Leifer teach all the limitations of claim 1 and further teach prior to obtaining the characteristics of the plurality of items, receiving an identification of each of the plurality of items, wherein obtaining the characteristics is based at least in part on the identification of each of the plurality of items; (Menczel par. 16, 42 teaches using sensors to track content of food, interpreted as items, including calories, ingredients, protein, carbs, fats, sodium, vitamins, etc., interpreted as characteristics, here an ingredient analysis is performed after food intake is tracked) and prior to obtaining the medical condition of the individual, receiving, by the processing device, the personal identifier associated with the individual (Menczel par. 307, 366-370 teaches receiving anatomical and health information and a health-related record of a user and a nutrition account for a user, interpreted as a personal identifier, which may include allergy records for a user, here the medical condition of allergies is not processed until a user provides a nutritional credit card).
As per claim 7, Menczel and Leifer teach all the limitations of claim 1 and further teach wherein the natural language processing is rule-based natural language processing (Leifer par. 21, 33 teaches applying natural language processing, machine learning models, or rule learning algorithm, interpreted as rule-based natural language processing). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Menczel to use rule-based or machine learning-based natural language processing as taught by Leifer with the motivation to improve food-related personalization to user needs (Leifer par. 4). Extracting health related goals from a user’s medical record with natural language processing may improve personalized food recommendations, where various types of modeling or processing may be required based on the type of data that is being processed (Leifer par. 21).
As per claim 8, Menczel and Leifer teach all the limitations of claim 1 and further teach wherein the natural language processing is machine learning-based natural language processing (Leifer par. 21, 33 teaches applying natural language processing, machine learning models, or rule learning algorithm). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Menczel to use rule-based or machine learning-based natural language processing as taught by Leifer with the motivation to improve food-related personalization to user needs (Leifer par. 4). Extracting health related goals from a user’s medical record with natural language processing may improve personalized food recommendations, where various types of modeling or processing may be required based on the type of data that is being processed (Leifer par. 21).
As per claim 9, Menczel and Leifer teach a system comprising: a memory comprising computer readable instructions, and a processing device for executing the computer readable instructions, the computer readable instructions controlling the processing device to perform operations comprising: obtaining the medical condition of the individual based at least in part on a personal identifier associated with the individual, the medical condition being determined by performing natural language processing of medical information associated with the individual; obtaining characteristics of the plurality of items; comparing the characteristics of the plurality of items to a restriction associated with the medical condition of the individual; and responsive to determining that at least one of the characteristics of the plurality of items violates the restriction associated with the medical condition of the individual, preventing the individual from obtaining the item of the plurality of items associated with the violation (see claim 1 rejection).
As per claim 10, Menczel and Leifer teach all the limitations of claim 9 and further teach responsive to determining that at least one of the characteristics of the plurality of items violates the one or more restrictions associated with the medical condition of the individual, notifying the individual of the violation (see claim 2 rejection).
As per claim 11, Menczel and Leifer teach all the limitations of claim 9 and further teach responsive to determining that at least one of the characteristics of the plurality of items violates the one or more restrictions associated with the medical condition of the individual, recommending a substitute item in lieu of the item associated with the violation (see claim 3 rejection).
As per claim 12, Menczel and Leifer teach all the limitations of claim 9 and further teach wherein the personal identifier associated with the individual is received from a form of payment associated with the individual (see claim 4 rejection).
As per claim 13, Menczel and Leifer teach all the limitations of claim 9 and further teach wherein the personal identifier associated with the individual is received from a loyalty card associated with the individual (see claim 5 rejection).
As per claim 14, Menczel and Leifer teach all the limitations of claim 9 and further teach  prior to obtaining the characteristics of the plurality of items, receiving an identification of each of the plurality of items, wherein obtaining the characteristics is based at least in part on the identification of each of the plurality of items; and prior to obtaining the medical condition of the individual, receiving, by the processing device, the personal identifier associated with the individual (see claim 6 rejection).
As per claim 15, Menczel and Leifer teach all the limitations of claim 9 and further teach wherein the natural language processing is rule-based natural language processing (see claim 7 rejection).
As per claim 16, Menczel and Leifer teach all the limitations of claim 9 and further teach wherein the natural language processing is machine learning-based natural language processing (see claim 8 rejection).
As per claim 17, Menczel and Leifer teach a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising: obtaining the medical condition of the individual based at least in part on a personal identifier associated with the individual, the medical condition being determined by performing natural language processing of medical information associated with the individual: obtaining characteristics of the plurality of items, comparing the characteristics of the plurality of items to a restriction associated with the medical condition of the individual, and responsive to determining that at least one of the characteristics of the plurality of items violates the restriction associated with the medical condition of the individual, preventing the individual from obtaining the item of the plurality of items associated with the violation (see claim 1 rejection).
As per claim 18, Menczel and Leifer teach all the limitations of claim 17 and further teach responsive to determining that at least one of the characteristics of the plurality of items violates the one or more restrictions associated with the medical condition of the individual, notifying the individual of the violation (see claim 3 rejection).
As per claim 19, Menczel and Leifer teach all the limitations of claim 17 and further teach wherein the method further comprises: responsive to determining that at least one of the characteristics of the plurality of items violates the one or more restrictions associated with the medical condition of the individual, recommending a substitute item in lieu of the item associated with the violation (see claim 3 rejection).
As per claim 20, Menczel and Leifer teach all the limitations of claim 17 and further teach prior to obtaining the characteristics of the plurality of items, receiving an identification of each of the plurality of items, wherein obtaining the characteristics is based at least in part on the identification of each of the plurality of items; and prior to obtaining the medical condition of the individual, receiving, by the processing device, the personal identifier associated with the individual (see claim 6 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY M. PATEL/Examiner, Art Unit 3686